Case 2:15-cv-00050-Z-BR Document 112 Filed 07/17/20                 Page 1 of 3 PageID 11118



                             UNITED STATES DISTRICT COURT
                              NOTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

BRENT RAY BREWER,                               §
                                                §
                      Petitioner,               §
                                                §
v.                                              §    Civil Action No. 2:15-CV-50-Z-BR
                                                §
LORIE DAVIS, Director,                          §
                                                §
                      Respondent.               §

                                             ORDER

       The matters before the Court are (1) Respondent’s unopposed motion for leave to file

excessive pages, filed July 14, 2020 (ECF No. 111), and (2) the absence of a complete record of

Petitioner’s state court records from the record in this federal habeas corpus proceeding.

Motion for Excessive Pages

       Respondent’s unopposed motion for leave to file an answer not to exceed 160 pages, filed

July 14, 2020 (ECF No. 111), will be granted.

Filing of State Court Records

       The record in this cause does not currently include any records from Petitioner’s 1991

capital murder or complete records from Petitioner’s 2009 retrial as to punishment. While some

records relating to Petitioner’s direct appeals and multiple state habeas corpus proceedings are

included in the record, complete records from those proceedings are not presently before this

Court. The Court will direct Respondent to furnish all relevant state court records. Previously,

Respondent was directed to file a complete set of the records from Petitioner’s most recent state

habeas corpus proceeding, i.e., WR-46,587-03. The deadline for doing so had not yet arrived.
Case 2:15-cv-00050-Z-BR Document 112 Filed 07/17/20                    Page 2 of 3 PageID 11119



        Accordingly, it is hereby ORDERED that:

        1.     Respondent’s unopposed motion for leave to file an answer not to exceed 160 pages

(exclusive of table of contexts, table of authorities, and any indexes), filed July 14, 2020 (ECF No.

111), is GRANTED.

        2. On or before sixty days from the date of this Order, Respondent shall submit to the

Clerk of Court the following state court records:

               (a)     A complete record of all pleadings, motions, orders, or other documents

filed in connection with Petitioner’s original state trial court proceedings;

               (b)     A complete verbatim transcription of all testimony and all documents

introduced into evidence during the guilt-innocence or punishment phases of Petitioner’s original

1991 state capital murder trial (i.e., it unnecessary for this Court to review the jury selection phase

of Petitioner’s 1991 trial court proceeding);

               (c)     A complete set of all state court records filed in connection with the direct

appeal from Petitioner’s original conviction and initial sentence, i.e., AP-71,307, including a

complete copy of the Texas Court of Criminal Appeals’ unpublished opinion affirming Petitioner’s

conviction and sentence;

               (d)     A complete set of all state court records filed in connection with Petitioner’s

initial state habeas corpus proceeding, i.e., WR-46,587-01, including the state trial court’s findings

of fact, and conclusions of law, a verbatim transcription of any evidentiary hearing or hearings

held in connection with proceeding, and the Texas Court of Criminal Appeals’ orders addressing

same;

               (e)     A complete set of all pleadings, motions, orders, or other documents filed

in connection with Petitioner’s 2009 state court proceedings in his retrial on punishment (copies



                                                  2
Case 2:15-cv-00050-Z-BR Document 112 Filed 07/17/20                      Page 3 of 3 PageID 11120



of the juror questionnaires, if any, completed by Petitioner’s 2009 jury venire shall be submitted

separately under seal);

               (f)        A complete set of the verbatim transcription of all proceedings before the

state trial court and all documents admitted into evidence during Petitioner’s 2009 retrial, including

voir dire examination and all testimony given during Petitioner’s 2009 retrial;

               (g)        A complete set of all state court records filed in connection with the direct

appeal from Petitioner’s 2009 judgment and sentence, i.e., AP-76,378;

               (h)        A complete set of all state court records filed in connection with Petitioner’s

second state habeas corpus proceeding, i.e., WR-46,587-02, including the state trial court’s

findings of fact, and conclusions of law, a verbatim transcription of any evidentiary hearing or

hearings held in connection with proceeding, and the Texas Court of Criminal Appeals’ orders

addressing same.

       3.      The state court records identified above shall be submitted in CD or DVD format;

any sealed or encrypted records shall be submitted along with accompanying documentation

sufficient to permit the Clerk to open and examine the sealed or encrypted state court records.

       SIGNED July 17, 2020.

                                                 _______________________________________
                                                 LEE ANN RENO
                                                 UNITED STATES MAGISTRATE JUDGE




                                                     3
